Name: 87/77/EEC: Commission Decision of 7 January 1987 setting-up within the Advisory Committee on Feedingstuffs a Special Section on the Approximation of Laws
 Type: Decision
 Subject Matter: agricultural policy;  European Union law;  agricultural activity
 Date Published: 1987-02-14

 Avis juridique important|31987D007787/77/EEC: Commission Decision of 7 January 1987 setting-up within the Advisory Committee on Feedingstuffs a Special Section on the Approximation of Laws Official Journal L 045 , 14/02/1987 P. 0022 - 0024 Finnish special edition: Chapter 3 Volume 22 P. 0158 Swedish special edition: Chapter 3 Volume 22 P. 0158 COMMISSION DECISIONof 7 January 1987setting up within the Advisory on Feedingstuffs a Special Section on the Approximation of Laws(87/77/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Special Section on the Approximation of Laws was set up within the Advisory Committee on Feedingstuffs by Commission Decision 77/533/EEC (1), as amended by Decision 81/307/EEC (2); Whereas the procedure for the replacement of members should be adjusted in the light of the change that has occurred in the representation of industry; Whereas the rules governing the Special Section on the Approximation of Laws within the Advisory Committee on Feedingstuffs have been amended and should therefore be consolidated; Whereas the Commission should canvass the views of trade circles and consumers on matters concerning the approximation of laws on feedingstuffs; Whereas trade associations representing agriculture, industry, commerce and workers and consumer groups in the Member States have set up organizations at Community level, HAS DECIDED AS FOLLOWS: Article 11. There is hereby attached to the Commission within the Advisory Committee on Feedingstuffs a Special Section on the Approximation of Laws, hereinafter called 'the Section'. 2. The Section shall report to the Committee on the results of its work. 3. The Section shall consist of representatives of organizations concerned with agriculture, industry, commerce, workers and consumers. (1) OJ N ° L 211, 19. 8. 1977, p. 10. (2) OJ N ° L 126, 12. 5. 1981, p. 27. Article 21. The Section may be consulted by the Commission on any problem concerning the approximation of the laws on feedingstuffs. 2. The chairman of the Section may indicate to the Commission the desirability of consulting the Section on any matter within the latter's competence but on which its opinion has not been sought. He shall also do so at the request of any one of the interests represented in the Section. Article 31. The Section shall comprise 12 permanent members and a maximum of 24 non-permanent members. 2. The permanent members shall be responsible for coordinating work within their group. 3. Seats for permanent members shall be allocated as follows: - two to agricultural producers, - two to agricultural cooperatives, - two to industry, - two to commerce, - two to workers, - two to consumers. 4. The interests listed in paragraph 3 may each appoint a maximum of four non-permanent members. Article 41. The permanent members of the Section shall be appointed by the Commission on proposals from the following bodies: - agricultural producers: the Committee of Agricultural Organizations in the European Economic Community (COPA), - agricultural cooperatives: the General Committee for Agricultural Cooperation in the European Econcomic Community (COGECA), - industry: Confederation of the Food and Drink Industries of the EEC (CIAA), - commerce: the Community-level trade organizations most representative of that category, - workers: the European Trade Union Confederation (ETUC), - consumers: the Consumer's Consultative Committee set up by Commission Decision 73/306/EEC (1). 2. The said bodies shall put forward two candidates of different nationality in respect of each seat to be filled, each from a different Member State of the Community. 3. The bodies referred to in paragraph 1 shall propose to the Commission, by letter addressed at least eight days before each meeting to the department of the Commission responsible for the provision of secretarial services pursuant to Article 9 (3), their other representatives in the Section. Article 51. The term of office of a permanent member of the Section shall be three years and shall be renewable. Members shall not be remunerated for their services. After the expiry of the three-year period, permanent members of the Section shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in Article 4. 2. A list of the permanent members shall be published by the Commission for information purposes in the Official Journal of the European Communities. Article 61. The permanent members shall elect a chairman of the Section from among their number for a term of three years. 2. On a first ballot this election shall require a two-thirds majority of the permanent members present and on subsequent ballots a simple majority of the permanent members present. The Section may by the same procedure elect further officers. In that case, in addition to the chairman, the officers shall not(1) OJ N ° L 283, 10. 10. 1973, p. 18. include more than one representative of each interest represented in the Section and to which the chairman does not belong. One of the officers shall carry out the functions of vice-chairman. The officers shall prepare and organize the work of the Section. Article 7At the request of any of the interests represented, the chairman may invite a person delegated by the interest concerned to be present at meetings of the Section. He may also invite any person with special qualifications in any subject on the agenda to take part in an expert capacity in the meetings of the Section and of its working groups. Such experts shall take part only in discussions of the item for which they are invited. Article 8The Section may set up working groups. The working groups shall appoint a chairman and a rapporteur. The task of the working groups shall be to report to the Section on the subjects dealt with. Article 91. The Section shall be convened by the Commission and shall meet at Commission headquarters. Meetings of the officers shall be convened by the chairman in agreement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Section, its officers and the working groups. 3. The Commission shall provide secretarial services for the Section, its officers and the working groups. 4. Acting on proposals from the bodies referred to in Article 4 (1), the Commission may appoint, for the duration of the term of office of the permanent members of the Section, observers responsible for the administrative links with the Section's secretariat. 5. Observers may attend meetings of the Section and of the working groups; they shall not take part in discussions. Article 10The Section shall discuss matters on which the Commission has requested an opinion. N ° vote shall be taken. The Commission may, when seeking the opinion of the Section, set a time limit within which such opinion shall be given. The views expressed by the various interests represented shall be included in a report forwarded to the Commission. In the event of unanimous agreement being reached in the Section on the opinion to be given, the Section shall formulate joint conclusions which shall be annexed to the report. The results of the Section's discussions shall on request be communicated by the Commission to the Council and to the Standing Committee on Feedingstuffs. Article 11Without prejudice to Article 214 of the Treaty, participants of Section meetings shall, if the Commission informs them that the opinion requested or the question raised is on amatter of a confidential nature, be under an obligation not to disclose information which has come to their knowledge through the work of the Section or of its working groups. In such cases, only members of the specialized Section and representatives of the Commission departments concerned may be present at meetings. Article 12Commission Decision 77/533/EEC is hereby repealed. Article 13This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the CommissionFrans ANDRIESSENVice-PresidentEWG:L111UMBE07.95FF: 1UEN; SETUP: 01; Hoehe: 1312 mm; 194 Zeilen; 8105 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................